Broyles, C. J.
Where the law and the evidence do not demand the verdict, the first grant of a new trial will not be disturbed, although ’ based solely upon a special ground; nor will this court determine whether or not that ground was meritorious. Cox v. Grady, 132 Ga. 368 (64 S. E. 262); and authorities cited; Parks v. Stevens, 21 Ga. App. 180 (94 S. E. 60), and citations.
(a) Under the above ruling and the facts of the instant case, the judgment granting a new trial is

Affirmed.


Luke and Bloodworth, J.J., ooneur.